Title: To James Madison from Anthony Merry, 28 April 1806
From: Merry, Anthony
To: Madison, James


                    
                        Sir,
                        Washington April 28th. 1806
                    
                    I have received the Honor of your Letter of the 26th: Instant, inclosing Two Extracts from the Royal Gazette printed at St. Johns in the Province of New Brunswic, the one respecting the Seizure, and Condemnation by the British Vice-Admiralty Court in that Province, of the American Sloop Falmouth for having received a Cargo of Plaister of Paris from on board British Vessels, within the British Territory, contrary to Law, concerning which you mention that such Measures will be taken hereafter as may be found requisite on a more accurate Examination of the Case when an authenticated Transcript of the Proceedings and Sentence of the Court, which have been applied for, shall have been received, the other, being Copy of a Letter from Mr. George Leonard, Superintendant of Trade and Fisheries and an Officer of the Customs in the Province of New Brunswic, containing a Notification of his Determination to seize for Adjudication all American Vessels which he should find “laden in (as the Letter expresses) or loaded with the Produce of those (His Majesty’s) Colonies in those waters,” meaning the waters around Moose, Dudley and Frederick Islands, in Regard to which you request of me to use my Interposition in order to prevent the Execution of the Design announced by Mr. Leonard.
                    I have the Honor, Sir, to send to You inclosed a Letter (to be forwarded, as you were pleased to suggest to me, from Passamaquoddy by the Parties concerned) to the Governor of His Majesty’s Province of New Brunswic in which I have transmitted to him a Copy of the Application you have thought proper to make to me on this Occasion, accompanying my Communication with the Remarks on the Subject which you stated to me verbally, and expressing my Anxiety that every Means should be used towards promoting an amicable Intercourse between His Majesty’s Territories and those of the United States. I have the Honor to be, with great Respect and Consideration Sir, Your most obedient humble Servant
                    
                        Ant: Merry
                    
                